internal_revenue_service y y o -00 department of the treasury washington dc contact person telephone number refer reply to t ep ra t5 date date attention legend church hospital a corporation b corporation c committee d congregation s state e plan dear ms this is in response to a letter dated in which your authorized representative requested rulings on your behalf under sec_414 of the internal_revenue_code in support of your letter_ruling request your authorized representative has submitted the following facts and representations hospital a a state e corporation is a subsidiary of corporation b which is owned by corporation c_corporation c is owned by congregation s the bylaws of hospital a and corporation b provide that the sponsoring congregation of the corporation shall be congregation s and its activities shall be carried on page subject_to the moral and ethical principles of the church the governance of hospital a is vested in a board_of trustees of not less than nor more than trustees who are selected by corporation b based upon the charitable and religious objectives of hospital a and on the appropriateness of skills both hospital a and corporation b are organizations described under c of the internal_revenue_code and are listed in the official directory of the church the directory hospital a has been listed in the directory since the directory is the official directory of the church which lists all charitable organizations of the church exempt from taxation pursuant to sec_501 of the code hospital a adopted the plan effective to provide retirement benefits to its employees the plan has been amended from time to time and was restated as of the pian satisfies the qualification requirements of sec_401 a of the code and its related trust is exempt from tax under sec_501 of the code hospital a has never made an irrevocable election under sec_410 of the code to make the plan subject_to all of the sec_401 qualification requirements title i of erisa and coverage by pbgc termination_insurance since date the plan has been administered by the committee d whose primary purpose is to administer the plan with authority to construe and interpret the plan to determine benefits thereunder and to perform other functions generally considered the duties of a plan_administrator committee d consists of at least two members of the board_of trustees in addition to several members of the hospital a’s management team the members are selected by the chairperson of the board_of trustees of the hospital a approved by the board_of trustees and may be removed at any time with or without cause in accordance with the provisions of hospital a’s bylaws based on the foregoing statements and representations you request a ruling that the plan qualifies as a church_plan within the meaning of sec_414 of the code and has so qualified since date the effective date of sec_414 of the code to qualify under sec_401 a of the code an employee’s retirement_plan generally must meet the minimum_participation_standards of sec_410 and the minimum vesting standards of sec_411 qualified_pension plans also must meet the minimum_funding standards of sec_412 each of these sections however contains an exemption for a church_plan as that term is defined in sec_414 unless an election has been made in accordance with sec_410 see sec_410 sec_41 e b and h sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or beneficiaries by a church or by page a convention or association of churches which is exempt from taxation under sec_501 of the code in the case of a plan established by an organization that is not itself a church or a convention or association of churches but is associated with such a church etc as described in sec_414 the plan must be established by an organization described in sec_414 of the code which requires that an organization must have as its principal purpose the administration of the plan and the organization must be controlled by or associated with a church or a convention or association of churches in pertinent part sec_414 of the code provides that an employee of a church_or_convention_or_association_of_churches includes an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church_or_convention_or_association_of_churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under sec_414 of the code sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches thus in order to have a qualified church_plan an organization must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and its plan is administered by an organization of the type described in sec_414 hospital a and corporation b are all listed in the directory which is the official directory of the church the internal_revenue_service has determined that any organization listed in the directory is an organization described in page sec_501 of the code that is exempt from tax under sec_501 a also any organization that is listed in the directory shares common religious bonds and convictions with the church and is deemed associated with the church within the meaning of sec_414 accordingly hospital a is exempt from taxation under sec_501 a and is also associated with the church therefore pursuant to sec_414 and c of the code employees of hospital a are deemed to be employees of the church and the church is deemed to be the employer of such employees for purposes of the church_plan rules the members of committee d are controlled by hospital a these members are selected by the chairperson of hospital a approved by the hospital a board_of trustees who may remove these members at any time with or without cause in accordance with the provisions of hospital a’s bylaws since committee d is controlled by hospital a it is indirectly associated with the church further since as represented above the principal purpose of committee d is the administration of the plan committee d constitutes an organization described in sec_414 accordingly in regard to your ruling_request we conclude that the plan qualifies as a church_plan within the meaning of sec_414 of the code this letter expresses no opinion as to whether the plan continues to be a qualified_plan under sec_401 a of the code the determination as to whether a plan remains qualified under sec_401 a is within the jurisdiction of the appropriate key district director's office of the internal_revenue_service in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to you and the original ruling and another copy of the ruling are being sent to your authorized representatives sincerely chief technical group employee_plans te_ge division cc q7
